Case: 21-60298       Document: 00516482201           Page: 1      Date Filed: 09/23/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                           September 23, 2022
                                    No. 21-60298                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk



   Nitesh Chhetri,

                                                                            Petitioner,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A 201 755 304


   Before Smith, Elrod, and Southwick, Circuit Judges.
   Per Curiam:*

          Nitesh Chhetri, a native and citizen of Nepal, petitions for review of a
   decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal
   of a decision of the Immigration Judge (I.J.) concluding that he was not
   entitled to asylum and withholding of removal. He does not challenge the


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60298      Document: 00516482201           Page: 2     Date Filed: 09/23/2022




                                     No. 21-60298


   BIA’s conclusions that he presented insufficient documentary evidence to
   corroborate his claims of persecution and that he waived any claim under the
   Convention Against Torture. Those claims are deemed abandoned. See
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          Although Chhetri posits that the I.J. erred in concluding that he had
   not established past persecution or a well-founded fear of future persecution,
   we lack jurisdiction over those arguments because he has not exhausted those
   claims before the BIA. See Martinez-Guevara v. Garland, 27 F.4th 353, 360
   (5th Cir. 2022); see also Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018)
   (explaining that this court reviews the BIA’s decision and considers the I.J.’s
   decision only to the extent that it influenced the BIA). Likewise, insofar as
   Chhetri raises claims relating to his pending motion to reopen and to a due
   process violation based on an alleged improper translation of the record of
   the immigration proceedings, those claims are unexhausted. See Martinez-
   Guevara, 27 F.4th at 360 & n.6.
          The BIA upheld the I.J.’s finding that Chhetri was not credible, rely-
   ing on the I.J.’s “specific and cogent reasons derived from the record” to
   support the adverse-credibility determination. Zhang v. Gonzales, 432 F.3d
   339, 344 (5th Cir. 2005). “The factfinder may rely on any inconsistency or
   omission to determine that the petitioner is not credible in light of the totality
   of the circumstances, regardless of whether the inconsistency or omission
   goes to the heart of the applicant’s claim.” Avelar-Oliva v. Barr, 954 F.3d
   757, 767 (5th Cir. 2020). Although Chhetri presents explanations for the
   inconsistences and omissions, the BIA was not required to accept them. See
   Santos-Alvarado v. Barr, 967 F.3d 428, 438–39 (5th Cir. 2020).
          The adverse-credibility finding is dispositive of Chhetri’s claims for
   asylum and withholding of removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir.
   1994); see also Arulnanthy v. Garland, 17 F.4th 586, 597 (5th Cir. 2021).




                                           2
Case: 21-60298     Document: 00516482201          Page: 3   Date Filed: 09/23/2022




                                   No. 21-60298


   Because the BIA expressly declined to address the I.J.’s ruling that Chhetri
   had firmly resettled in India, we may not consider Chhetri’s assertions on
   that issue. See Singh, 880 F.3d at 224.
          Accordingly, the petition for review is DENIED in part and
   DISMISSED in part for want of jurisdiction. Chhetri’s “Motion for
   Addition to Record” is DENIED.




                                         3